Citation Nr: 0729990	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for intracranial 
hypertension (pseudo tumor ceribri) with headaches.

2.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

5.  Entitlement to service connection for a left knee 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability of 
either ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to April 1977, and thereafter had additional 
periods of service with the Hawaii Air National Guard, which 
have not been conclusively verified..  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from March 
2004 and November 2005 rating decisions by the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2007, a videoconference hearing was held 
before the undersigned Veterans Law Judge; a transcript of 
this hearing is of record.  Pursuant to 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2007), the Board has 
advanced the case on the docket.

The RO denied the claims seeking service connection for 
intracranial hypertension pseudo tumor ceribri with headaches 
and PTSD on "de novo" review.  Unappealed March 1993 and 
February 1994 rating decisions previously denied these 
claims.  As it is a jurisdictional matter, the Board must 
determine in the first instance whether new and material 
evidence has been received to reopen the claims.  See Barnett 
v. Brown, 83 F3d. 1380 (Fed. Cir. 1996).  The matters are 
characterized accordingly.

During the June 2007 hearing and in a July 2007 statement, 
the veteran raised the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a low back disability.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for PTSD is 
decided herein.  The remaining issues listed, and the matter 
of service connection for PTSD based on "de novo" review, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on her part is required.


FINDINGS OF FACT

1.  Unappealed rating decisions in March 1993 and February 
1994 denied service connection for PTSD, based essentially on 
a finding that the veteran had not provided a medical 
diagnosis of PTSD or a verifiable stressor.

2.  Evidence received since February 1994 shows a VA 
diagnosis of PTSD, relates to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

B.	Factual Background, Legal Criteria, and Analysis

Historically, March 1993 and February 1994 rating decisions 
denied service connection for PTSD, finding that the veteran 
did not have a verifiable stressor or a PTSD diagnosis.  She 
did not appeal this decision, and it became final.  38 
U.S.C.A. § 7105.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  
Since the claim to reopen was filed after August 29, 2001 (in 
2003), the current regulatory definition of the new and 
material evidence under 38 C.F.R. § 3.156(a) applies.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

As the claim was previously denied because there was no 
diagnosis of PTSD and because a verified stressor event in 
service was not shown, for evidence received to be new and 
material, it must relate to these unestablished facts.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and, credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If a PTSD claim is 
based on inservice personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Evidence of record at the time of the February 1994 rating 
decision included: service medical records which show that 
the veteran was seen in December 1975 for stress, January 
1976 for personality problems, and January 1977 for an 
anxiety reaction; a January 1993 psychiatric evaluation by 
Dr. RF, which notes diagnoses of possible PTSD and possible 
borderline personality disorder; and other private treatment 
records dated from 1978 to 1991 which note findings of 
psychiatric disorders other than PTSD.

Evidence received since the February 1994 rating decision 
includes VA treatment records dated in 2007 which show a 
clinical diagnosis of PTSD.

Because the prior denial of service connection for PTSD was 
based, in part, on a finding that there was no medical 
diagnosis of such disease, and because the 2007 VA treatment 
records show a medical diagnosis of PTSD, this additional 
evidence received relates to an unestablished fact necessary 
to substantiate a claim of service connection for PTSD.  
Because a medical diagnosis of PTSD along with credible 
evidence of a stressor event in service on which the 
diagnosis is based would substantiate a claim of service 
connection for PTSD, and because the matter of whether the 
veteran was subjected to a stressor event in service has not 
been adequately developed, the additional evidence received 
raises a reasonable possibility of substantiating the claim, 
and is new and material.  Hence, the claim may be reopened. 
38 C.F.R. § 3.156(a).



ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

Unappealed rating decisions in March 1993 and February 1994 
denied the veteran service connection for intracranial 
hypertension pseudo tumor ceribri with headaches, 
characterized as headaches, essentially based on findings 
that the disability was not related to the veteran's service.  
In April 2003 the veteran, in essence, sought to reopen the 
claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be new and material evidence), as well as what evidence 
and information was necessary to substantiate the underlying 
claim.  Here, while the veteran has received ample notice of 
what is necessary to substantiate the underlying claim, she 
has not been provided adequate notice regarding a claim to 
reopen in accordance with the Court's guidelines.  

Regarding service connection for PTSD, the veteran must be 
advised of alternative forms of evidence she may submit to 
support her alleged "personal assault" stressors.  See 38 
C.F.R. § 3.304(f)(3). 

Furthermore, it appears that additional development is 
necessary to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to her claims.

not all of the veteran's periods of active duty and active 
duty for training have been verified.  In particular, her 
service in the Air National Guard beginning in 1977 must be 
verified, and any outstanding service medical records (SMRs) 
should be associated with the claims file.

During the June 2007 Board hearing, the veteran testified 
that the Social Security Administration (SSA) found her to be 
disabled for an unspecified period of time.  The 
determination awarding the veteran SSA benefits and the 
records considered in conjunction with that determination are 
not associated with her claims file.  Such records may 
contain information pertinent to her claims, and should be 
obtained.

Regarding service connection for a psychiatric disorder, to 
include PTSD, remand is required for VA to obtain a medical 
opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (in disability compensation 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.)

Finally, one of the matters the Board must address is which 
issue or issues are properly before the Board.  An appeal to 
the Board is initiated by a Notice of Disagreement and 
completed by a substantive appeal after a Statement of the 
Case (SOC) is furnished.  In essence, the following sequence 
is required: There must be a decision by the RO; the claimant 
must timely express disagreement with the decision; VA must 
respond by issuing a SOC; and finally the claimant, after 
receiving the SOC, must complete the process by stating her 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

In an April 2007 rating decision, the RO (in pertinent part) 
denied the veteran's claim of service connection for a left 
knee disability and her claims to reopen previously denied 
claims of service connection for a right knee disability and 
a disability of either ankle.  The veteran submitted a 
statement expressing disagreement with these determinations 
within one year of notice (in July 2007).  The RO has not 
issued an SOC addressing these matters.  Under Manlincon v. 
West, 12 Vet. App. 238 (1999), the Board must instruct the RO 
that this issue remains pending in appellate status (see 38 
C.F.R. § 3.160(c)) and require further action.  It is 
noteworthy that the claims are not before the Board at this 
time and will only be before the Board if the veteran timely 
files a substantive appeal.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice advising her that because there 
was a prior final denial of her claim for 
service connection for intracranial 
hypertension pseudo tumor ceribri with 
headaches, she must submit (VA must 
receive) new and material evidence to 
reopen the claim, and the further notice 
required in such claims in accordance 
with the Court's decision in Kent, supra.  
The notice must specifically include the 
appropriate (post-August 29, 2001) 
definition of new and material evidence.  
She must also be specifically advised of 
the reason that her claim was previously 
denied, as well as the type of evidence 
that would be considered new and 
material.  She should have ample 
opportunity to respond.

2.  The RO should issue a letter to the 
veteran informing her of the provisions 
of 38 C.F.R. § 3.304(f)(3) concerning the 
evidence that can be submitted to 
establish the occurrence of the alleged 
personal assaults, request her to submit 
any pertinent evidence in her possession, 
and request her to either submit 
alternative evidence of the personal 
assaults or provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
the evidence on her behalf.

3.  The RO should secure copies of any 
pertinent evidence identified, but not 
provided, by the veteran.  If the RO is 
unable to obtain a copy of any pertinent 
evidence identified by the veteran, it 
should so advise the veteran and her 
representative and ask them to provide 
the outstanding evidence.  The RO should 
arrange for any further development 
necessary to verify that the stressor 
events in service actually occurred, and 
make a specific determination as to what, 
if any, stressor event in service is 
verified, outlining the evidence 
supporting any conclusion that a stressor 
event in service is verified.

4.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
periods of active duty for training.

5.  The RO should also arrange for an 
exhaustive search for the veteran's 
complete SMRs.  The efforts to obtain 
such records should be documented in the 
claims file.

6.  The RO should obtain a copy of the 
decision awarding the veteran SSA 
disability benefits and copies of the 
record upon which the award was based.

7.  The RO should make a specific 
determination as to what stressor 
event(s) in service are confirmed.

8.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of her psychiatric 
disability(ies).  The RO should advise 
the examiner what, if any, stressor 
event(s) in service is(are) confirmed.  
The examiner must review the veteran's 
complete claims file in conjunction with 
the examination (the RO must ensure that 
it is available to the examiner for 
review).  

The examination and the report thereof 
should be in accordance with DSM-IV.  

Upon review of the claims file and 
examination of the veteran, the examiner 
should offer opinions as to the proper 
diagnosis(es) of the veteran's 
psychiatric disability, and whether such 
disability is, at least as likely as not 
related to the veteran's service (to 
include whether she has PTSD stemming 
from personal assault in service).  The 
examiner must explain the rationale for 
all opinions given.

9.  The RO should issue an appropriate 
SOC in the matters of entitlement to 
service connection for a left knee 
disability, whether new and material 
evidence has been received to reopen 
claims of service connection for a right 
knee disability and a disability of 
either ankle.  The veteran must be 
advised of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, these matters are to be 
returned to the Board.

10.  The RO should then readjudicate the 
following matters: Whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for intracranial hypertension 
pseudo tumor ceribri with headaches; 
entitlement to service connection for a 
psychiatric disorder, to include PTSD; 
and entitlement to TDIU.  If any claim 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


